Title: To George Washington from John Jay, 4 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 4th May 1779

The enclosed Act of Congress of the 1st Inst., authorizes your Excellency to call upon Massachusetts-Bay for the Continental Cannon lent to that State.
I am directed to inform you that if you want Specie for secret Service, you may draw for any Sum, or Sums to the amount of two thousand Guineas upon the treasurer who will pay the same. I have the Honor to be with the greatest Respect & Esteem Your Excellency’s Most Obedient Servant
John Jay Presidt
